NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRADLEY WILLIAM MONICAL,                        No. 18-36057

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00501-YY

 v.
                                                MEMORANDUM*
CHRISTINA TOWERS; et al.,

                Defendants-Appellees,

and

JANE DOE; JOHN DOE,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Oregon
                  Youlee Yim You, Magistrate Judge, Presiding**

                           Submitted February 4, 2020***

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Oregon state prisoner Bradley William Monical appeals pro se the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process and

equal protection claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. S.R. Nehad v. Browder, 929 F.3d 1125, 1132 (9th Cir. 2019). We affirm.

       The district court properly granted summary judgment on Monical’s due

process claim related to his 16-day stay in administrative segregation and

temporary segregation because Monical failed to raise a genuine dispute of

material fact as to whether his stay “implicated a protected liberty interest.”

Serrano v. Francis, 345 F.3d 1071, 1077-78 (9th Cir. 2003) (explaining that “a

prisoner is entitled to certain due process protections . . . only when the

disciplinary action implicates a protected liberty interest” or imposes an “atypical

and significant hardship . . . in relation to the ordinary incidents of prison life”

(citation and internal quotation marks omitted)); id. at 1078 (“Typically,

administrative segregation in and of itself does not implicate a protected liberty

interest”).

       The district court properly granted summary judgment on Monical’s due

process claim related to the alleged errors in the misconduct report because

Monical failed to raise a triable dispute as to whether the information in the report

was incorrect. See Fed. R. Civ. P. 56(a) (the court shall grant summary judgment

where “there is no genuine dispute as to any material fact”).


                                            2                                     18-36057
      The district court properly granted summary judgment on Monical’s due

process claim relating to the alleged misapplication of the Oregon Administrative

Rules which resulted in defendants’ failure to credit properly Monical’s time spent

in segregation at Jackson County Jail because defendants were entitled to qualified

immunity. See Morales v. Fry, 873 F.3d 817, 822 (9th Cir. 2017) (outlining two-

prong test for qualified immunity and explaining that district courts may “address

the two prongs in whichever order would expedite resolution of the case”). It

would not have been clear to every reasonable prison official that such conduct

was unlawful under the circumstances. See Hamby v. Hammond, 821 F.3d 1085,

1090 (9th Cir. 2016) (for a right “[t]o be clearly established” for purposes of

qualified immunity, “a right must be sufficiently clear that every reasonable

official would have understood that what he is doing violates that right” (citation

and internal quotation marks omitted)).

      The district court properly granted summary judgment on Monical’s equal

protection claim because Monical failed to raise a triable dispute as to whether

defendants “intentionally treated [him] differently from others similarly situated”

or whether “there [was] no rational basis for the difference in treatment.”

Thornton v. City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (citation

omitted).

      The district court did not abuse its discretion in denying Monical’s motion to


                                          3                                       18-36057
appoint counsel because Monical did not demonstrate exceptional circumstances.

See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (setting

forth standard of review and requirements for appointment of counsel).

      The district court did not abuse its discretion in denying Monical’s motion to

compel discovery because Monical failed to demonstrate “actual and substantial

prejudice” as a result of the denied discovery. Hallett v. Morgan, 296 F.3d 732,

751 (9th Cir. 2002) (setting forth standard of review and explaining that a district

court’s “decision to deny discovery will not be disturbed except upon the clearest

showing that denial of discovery results in actual and substantial prejudice to the

complaining litigant” (citation and internal quotation marks omitted)).

      We reject as meritless Monical’s contentions that the district court failed to

consider his verified civil complaint as summary judgment evidence and should

have sua sponte granted him summary judgment.

      AFFIRMED.




                                          4                                    18-36057